Citation Nr: 0620536	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  02-06 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to restoration of a 40 percent disability 
rating for low back strain with degenerative disc disease.

2.  Entitlement to an increased disability rating for low 
back strain with degenerative disc disease, currently rated 
as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1996.

This case comes before the Board of Veterans' Appeals (the 
Board) from a May 2001 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) 
reduced the rating for the low back disorder from 40 to 
20 percent, effective August 1, 2001.  The veteran perfected 
an appeal of the rating reduction, and also asserted that he 
was entitled to a higher rating for the low back disorder.


FINDINGS OF FACT

1.  Effective August 1, 2001, the low back strain with 
degenerative disc disease was manifested by no more than 
moderate limitation of motion due to pain and muscle spasm on 
extreme forward bending.

2.  The current manifestations of low back strain with 
degenerative disc disease are equivalent to severe limitation 
of motion due to pain, stiffness, and muscle spasm, with no 
evidence of sciatic neuropathy.


CONCLUSIONS OF LAW

1.  The reduction of the disability rating for low back 
strain with degenerative disc disease from 40 to 20 percent 
effective August 1, 2001, was proper.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.105, 4.40, 4.71a, Diagnostic 
Code 5292 (2001).

2.  The criteria for a 40 percent disability rating for low 
back strain with degenerative disc disease are currently met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.71a, Diagnostic Code 5292 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Entitlement to Restoration of a 40 Percent Rating Effective 
August 1, 2001

In reducing the disability rating from 40 to 20 percent, in a 
July 2000 notice the RO informed the veteran of the proposed 
rating reduction and his right to submit evidence to rebut 
the reduction.  The RO also informed him of his right to a 
hearing, and the time limit for submitting evidence to 
support continuance of the 40 percent rating.  The RO did not 
reduce the rating until May 2001, effective August 1, 2001.  
The Board finds, therefore, that the RO properly complied 
with the regulatory requirements for reducing the disability 
rating.  See 38 C.F.R. § 3.105(e) (2005).

The RO granted service connection for the low back disability 
in March 1996, and assigned a 10 percent rating.  In a June 
1998 rating decision the RO increased the rating to 40 
percent pursuant to Diagnostic Code 5292.  That diagnostic 
code, which applies to limitation of motion of the lumbar 
spine, provides a 10 percent rating for slight limitation of 
motion, a 20 percent rating for moderate limitation of 
motion, and a 40 percent rating for severe limitation of 
motion.  38 C.F.R. § 4.71a (2001).

The assignment of the 40 percent rating was based on the 
results of an April 1998 VA examination.  During that 
examination the veteran complained of constant pain in the 
low back, with flare-ups daily due to walking more than three 
blocks or bending.  He was then working as an insurance 
salesman, and lost several hours a week due to back pain.  On 
examination the flexion of the lumbosacral spine was limited 
to 5 degrees due to pain, and the veteran reported that he 
was unable to move at all with flare-ups.

The veteran was evaluated in the Physical Medicine and 
Rehabilitation Clinic in March 2000 due to his complaint of 
back pain.  The physical therapist found that the range of 
motion of the lumbar spine was subjectively limited due to 
pain, but that a computerized tomography (CT) scan in 1998 
had shown no abnormality in the lumbar spine.

The veteran underwent an additional VA examination in June 
2000, when he complained of constant low back pain and 
stiffness.  He stated that his back pain was aggravated by 
bending, lifting, and quick movements.  On examination, the 
range of motion of the lumbosacral spine was flexion to 50 
degrees and extension to 30 degrees, both limited due to 
pain; lateral flexion to 35 degrees, bilaterally; and 
rotation to 30 degrees, bilaterally.  The muscles in the 
right lower back were tight when examined.  The examiner did 
not make a finding of sciatic neuropathy, and interpreted an 
X-ray study as normal.  He assessed the findings as low back 
strain.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2 (2005).  
Limitation of flexion to 50 degrees due to pain, with normal 
extension, lateral flexion, and rotation, does not constitute 
more than moderate limitation of motion pursuant to 
Diagnostic Code 5292.  

In addition, the evidence relevant to the May 2001 rating 
reduction did not show listing of the whole spine to one 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion to support a 40 percent rating under Diagnostic 
Code 5295.  Furthermore, the evidence did not reflect a 
finding of sciatic neuropathy to warrant consideration under 
Diagnostic Code 5293.  See 38 C.F.R. § 4.71a (2001).  

The evaluation of a musculoskeletal disability required 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); 38 C.F.R. § 4.40 
(2005); VAOPGCPREC 36-97.  The functional limitations in the 
lumbar spine were considered in assigning the 20 percent 
rating, in that the limitation of flexion to 50 degrees was 
due to pain.  When asked to describe any additional 
functional limitations, the examiner in June 2000 referred 
only to the limitation of flexion due to pain.  Diagnostic 
Code 5295, which pertains to lumbosacral strain, is not 
restricted to limitation of motion and includes as the rating 
criteria characteristic pain and subjective symptoms, as well 
as the objective criteria of limited motion and muscle spasm.  
The Board finds, therefore, that consideration of all the 
functional limitations does not result in a rating in excess 
of 20 percent.

The evidence pertinent to the May 2001 reduction of the 
disability rating from 40 to 20 percent indicates that the 
criteria for a rating in excess of 20 percent were not met at 
that time.  The Board finds, therefore, that the reduction in 
the disability rating was proper, and that the preponderance 
of the evidence is against the appeal for restoration of the 
40 percent rating.
Entitlement to an Increased Rating

The Board's analysis does not end with a finding that the 
rating reduction was proper, in that the veteran has claimed 
entitlement to an increased rating for the low back 
disability.  The Board will consider, therefore, whether the 
criteria for a higher rating are met subsequent to the rating 
reduction.

Since the veteran's appeal was initiated in June 2001, the 
rating criteria for back disabilities have been revised 
twice.  The rating criteria for intervertebral disc syndrome 
were revised in August 2002, effective September 23, 2002.  
See Schedule for Rating Disabilities, Intervertebral Disc 
Syndrome, 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 
38 C.F.R. Part 4 (2005)).  The rating criteria for 
disabilities of the spine were revised in August 2003, 
effective September 26, 2003.  See Schedule for Rating 
Disabilities, The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) 
(codified at 38 C.F.R. Part 4 (2005)).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, and application of 
the revised regulation results in a higher rating, the 
effective date for the higher disability rating can be no 
earlier than the effective date of the change in the 
regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the 
effective date of the change in the regulation, the Board can 
apply only the original version of the regulation.  See 
VAOPGCPREC 3-00.

VA treatment records beginning in June 2001 show that the 
veteran complained of chronic low back pain that was not 
alleviated by medication.  When examined in the Orthopedic 
Clinic in September 2001 he reported using a transcutaneous 
electrical nerve stimulator (TENS) unit daily, which provided 
temporary relief.  The pain was localized to the low back, 
without any radiation into the lower extremities.  He 
remained pain-free while sitting, but had severe back pain 
when supine, walking a long distance, or rising in the 
morning.

Examination revealed range of motion of 50 degrees of flexion 
with only minimal pain, extension to 10 degrees, and lateral 
bending of 10-15 degrees bilaterally.  The straight-leg 
raising test was negative, he walked with a normal gait, he 
was able to heel and toe walk, muscle strength and sensation 
in the lower extremities were normal, and deep tendon 
reflexes were symmetrical.  There was tenderness to palpation 
of the lumbosacral junction and no more than slight 
paraspinous muscle tenderness and tension bilaterally.  An X-
ray study showed minimal degenerative changes in the lumbar 
spine, with fairly preserved disc spaces.

The veteran underwent a VA examination in July 2002, when he 
complained of daily moderate to severe low back pain and 
stiffness, especially on bending, that lasted three to four 
hours.  His symptoms were worse in the mornings, after 
strenuous activity, and with lifting or bending.  He reported 
that his back symptoms had moderate to severe impact on his 
daily life.  Examination revealed flexion to 60 degrees, 
extension to 25 degrees, and lateral flexion to 25 degrees, 
all limited due to pain and stiffness.  The straight leg 
raising test was unremarkable.  The examiner indicated that 
there would be additional limitation due to pain with 
bending, kneeling, lifting weight, or other strenuous 
activity.  There was some tenderness in the low back, but no 
muscle spasm.  The veteran's posture and back muscles were 
normal, and there was no sign of neurological abnormalities.  
The examiner referenced the 1998 CT scan that showed no 
abnormalities in the lumbar spine.  The examination resulted 
in a diagnosis of chronic mechanical low back pain, with only 
a history of degenerative joint disease.

The veteran testified in May 2003 that he had good days and 
bad days regarding his back pain, in that he had to leave 
work and lie down three to four times a week due to the pain.  
He stated that during the previous three years he had 
probably missed work a total of 45 days.

The RO provided him another VA examination in February 2005.  
He then complained of pain in the low back that sometimes 
went down into his legs, which was worse in the mornings.  He 
was able to walk between half a mile and a mile, but 
sometimes fell due to back pain.  He worked as a field 
service engineer and was able to perform all the activities 
of daily living and light chores, but was unable to do yard 
work or play sports.  On examination he had bilaterally 
symmetrical musculature without evidence of atrophy.  He 
walked with a slow gait that was slightly wide-based, was 
able to walk on his heels and toes, and his spine was 
straight.  There was point tenderness over the midline of L4-
L5 and L5-S1.  Although the range of motion was flexion to 90 
degrees, extension to 10 degrees, lateral bending to 30 
degrees bilaterally, and rotation to 30 degrees bilaterally, 
all movements of the spine caused pain and muscle spasm.  The 
examiner did not determine that any of the clinical findings 
were indicative of sciatic neuropathy.  
X-rays showed mild lumbar scoliosis and mild facet 
degenerative changes of the lower lumbar spine, and the 
examination resulted in a diagnosis of chronic low back pain 
in association with degenerative changes.  The examiner 
stated that during flare-ups the veteran might be 10 percent 
worse due to pain.

Diagnostic Code 5292 provides a 40 percent rating if the 
limitation of motion of the lumbar spine is severe.  See 
38 C.F.R. § 4.71a (2001).  As previously stated, the 
evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder.  Spurgeon, 10 Vet. App. at 194; 38 C.F.R. 
§ 4.40 (2005).  The examination in February 2005 revealed 
that all movement of the spine caused pain, and the veteran 
testified to having nearly constant, severe pain in the low 
back.  The Board finds that the limited range of motion of 
the lumbar spine, together with the additional functional 
limitations due to pain, are equivalent to severe limitation 
of motion and support a 40 percent rating pursuant to 
Diagnostic Code 5292.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

When granting an increased rating, the Board must explain why 
a higher rating is not warranted.  Shoemaker v. Derwinski, 3 
Vet. App. 248, 253 (1992).  The 40 percent rating that has 
been awarded is the maximum rating available under Diagnostic 
Code 5292 based on limitation of motion and Diagnostic Code 
5295 for lumbosacral strain.  The medical evidence does not 
reflect findings of sciatic neuropathy to warrant 
consideration of a 60 percent rating under Diagnostic Code 
5293 for intervertebral disc syndrome.  See 38 C.F.R. § 4.71a 
(2001).  The General Rating Formula for Diseases and Injuries 
of the Spine, which became effective in September 2003, 
provides a 50 percent rating for unfavorable ankylosis of the 
entire thoracolumbar spine.  See 38 C.F.R. § 4.71a (2005).  
The evidence does not show any ankylosis of the thoracolumbar 
spine to support the 50 percent rating under the revised 
rating criteria.  The Board finds, therefore, that the 
criteria for a rating in excess of 40 percent are not met.
Development of the Claim

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to a 
higher rating in May 2004.  In that notice the RO also 
informed him of the information and evidence that he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  The 
Board finds, therefore, that VA has fulfilled its duty to 
inform the veteran of the evidence he was responsible for 
submitting, and what evidence VA would obtain in order to 
substantiate his claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
38 C.F.R. § 3.159(b) (2005).

Although the notice was sent following the decision on 
appeal, the delay in issuing the notice was not prejudicial 
to the veteran.  The delay did not affect the essential 
fairness of the adjudication, because the RO re-adjudicated 
the claim, based on all the evidence of record, after the 
notice was sent.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  The RO will inform the veteran of the evidence needed 
to determine the appropriate effective date prior to 
effectuation of the Board's decision, so that failure to have 
previously informed him of that evidence is not prejudicial 
to him.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO has obtained the VA 
treatment records he identified and provided him VA medical 
examinations in July 2002 and February 2005.  He has not 
indicated the existence of any other evidence that is 
relevant to his claim, and the Board finds that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2005).


ORDER

The appeal for restoration of the 40 percent disability 
rating for low back strain with degenerative disc disease 
that was reduced to 20 percent effective August 1, 2001, is 
denied.

A 40 percent disability rating for low back strain with 
degenerative disc disease is currently granted, subject to 
the laws and regulations pertaining to the payment of 
monetary benefits.




____________________________________________
N.W. Fabian
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


